Title: Thomas Jefferson to William O. Allen, 20 April 1810
From: Jefferson, Thomas
To: Allen, William O.


          
            Sir
             
                     Monticello 
                     Apr. 20. 10.
          
          
		  I have duly recieved your favor of Feb. 9. with the copy of the publication called Love & Madness which it inclosed, & beg leave to 
                  return you my thanks for this mark of your attention. when I collected the proofs of the genuineness of Logan’s speech I did not know of this publication containing it. I afterwards recieved it from a friend.
			 but
			 that which you send me is of an edition older by several years than the one I had before
			 recieved, & proving so much more strongly it’s earlier publication than in the Notes on Virginia. with my acknolegements for this kindness be pleased to accept the assurances of my respects.
          
            Th:
            Jefferson
        